18-1979
     Yao v. Barr
                                                                                   BIA
                                                                             Douchy, IJ
                                                                           A201 133 766
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 23rd day of December, two thousand nineteen.
 5
 6   PRESENT:
 7            DEBRA ANN LIVINGSTON,
 8            CHRISTOPHER F. DRONEY,
 9            MICHAEL H. PARK,
10                 Circuit Judges.
11   _____________________________________
12
13   QIUMEI YAO,
14            Petitioner,
15
16                 v.                                            18-1979
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Thomas V. Massucci, New York, NY.
24
25   FOR RESPONDENT:                  Joseph H. Hunt, Assistant
26                                    Attorney General; Holly M. Smith,
27                                    Senior Litigation Counsel; Nehal
28                                    H. Kamani, Trial Attorney, Office
29                                    of Immigration Litigation, United
30                                    States Department of Justice,
31                                    Washington, DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        Petitioner Qiumei Yao, a native and citizen of the

6    People’s Republic of China, seeks review of a June 18, 2018,

7    decision of the BIA affirming a July 14, 2017, decision of an

8    Immigration Judge (“IJ”) denying Yao asylum, withholding of

9    removal, and relief under the Convention Against Torture

10   (“CAT”).   In re Qiumei Yao, No. A201 133 766 (B.I.A. June 18,

11   2018), aff’g No. A201 133 766 (Immig. Ct. N.Y. City July 14,

12   2017).       We   assume    the   parties’     familiarity     with   the

13   underlying facts and procedural history.

14       We have reviewed both the IJ’s and the BIA’s opinions

15   “for the sake of completeness.”                Wangchuck v. Dep’t of

16   Homeland   Sec.,    448 F.3d 524,   528   (2d   Cir.   2006).    The

17   applicable standards of review are well established.                  See

18   8 U.S.C. § 1252(b)(4)(B); Y.C. v. Holder, 741 F.3d 324, 332

19   (2d Cir. 2013).      The agency did not err in concluding that

20   Yao failed to satisfy her burden of proving a well-founded

21   fear of future persecution in China on account of her practice

22   of Christianity.

                                         2
1           Absent     past   persecution,     an    alien   may    establish

2    eligibility for asylum by demonstrating a well-founded fear

3    of future persecution.          8 C.F.R. § 1208.13(b)(2); Hongsheng

4    Leng v. Mukasey, 528 F.3d 135, 142 (2d Cir. 2008).             To do so,

5    an applicant must show either a reasonable possibility that

6    she will be singled out for persecution or that the country

7    of removal has a pattern or practice of persecuting similarly

8    situated        individuals.         8 C.F.R.     § 1208.13(b)(2)(iii);

9    Hongsheng Leng, 528 F.3d at 142.          “[A]n alien must make some

10   showing that authorities in h[er] country of nationality are

11   either aware of h[er] activities or likely to become aware of

12   h[er] activities.”       Id. at 143.

13          As an initial matter, we find no merit to Yao’s arguments

14   that    the      IJ   applied   an    incorrect     burden    of   proof,

15   mischaracterized her claim, and ignored her fear that she

16   will be persecuted for proselytizing in China.                The IJ set

17   forth the correct well-founded-fear standard and recognized

18   that Yao’s claim was based on her assertions that she would

19   proselytize as well as attend an underground church in China.

20          The agency did not err in finding that Yao failed to

21   establish a well-founded fear of persecution because she did

22   not demonstrate that Chinese officials are aware of or likely

                                           3
1    to become aware of her religious activities.              Yao did not

2    assert   that     Chinese   officials   know   about   her   religious

3    practice.       As to whether Chinese officials are likely to

4    discover    her   religious   activities,      Yao   asserted   in   her

5    application that she would attend an unregistered Christian

6    church in China and spread the gospel, and she testified that

7    she had heard from other religious practitioners that the

8    Chinese government persecutes Christians, but she did not

9    claim to know anyone personally who had experienced such

10   persecution.      And, as the IJ noted, according to the State

11   Department’s International Religious Freedom Report, there

12   are 68 million Protestant Christians in China.           As the State

13   Department Report further asserts, only 23 million out of

14   this group of 68 million practice in officially-recognized

15   churches.    Given Yao’s failure to assert any specific basis

16   for the IJ to conclude that Chinese officials are likely to

17   become aware of her religious practice and the fact that there

18   are tens of millions of practicing Christians in China, Yao

19   did not establish an objectively reasonable fear of being

20   singled out for persecution.          See Hongsheng Leng, 528 F.3d
21   at 143; see also Jian Xing Huang v. INS, 421 F.3d 125, 129

22   (2d Cir. 2005) (“In the absence of solid support in the record

                                       4
1    . . . [an applicant’s] fear is speculative at best.”).

2          The agency also did not err in determining that Yao

3    failed to establish a pattern or practice of persecution of

4    similarly situated individuals.             The IJ acknowledged that the

5    country-conditions          evidence       demonstrated       that     Chinese

6    government officials restrict religious activities and harass

7    and persecute religious practitioners in some areas of China.

8    As the IJ noted, however, the country-conditions evidence

9    also showed that many Christians practice their religion

10   without     government      interference        in   other    areas    of   the

11   country.     The IJ also reasonably relied on the absence of

12   evidence of harm befalling Christians in Yao’s home province

13   of Fujian.     See Jian Hui Shao v. Mukasey, 546 F.3d 138, 143,

14   149   (2d   Cir.    2008)    (finding      no    error   in    the    agency’s

15   requirement that an applicant demonstrate a well-founded fear

16   of persecution specific to her local area when persecutory

17   acts vary according to locality).                Given that restrictions

18   on Christian activities varied by region, the agency did not

19   err in determining that Yao failed to demonstrate “systemic

20   or pervasive” persecution of similarly situated Christians

21   sufficient     to    demonstrate       a     pattern     or    practice      of

22   persecution.       In re A-M-, 23 I. & N. Dec. 737, 741 (BIA 2005);

                                            5
1    see also 8 C.F.R. § 1208.13(b)(2)(iii).

2        Accordingly, the agency did not err in concluding that

3    Yao failed to establish a well-founded fear of persecution.

4    See 8 U.S.C. § 1158(b)(1)(B)(i); Hongsheng Leng, 528 F.3d at

5    142–43.   That finding was dispositive of asylum, withholding

6    of removal, and CAT relief because all three claims were based

7    on the same factual predicate.     Paul v. Gonzales, 444 F.3d
8    148, 156–57 (2d Cir. 2006).

9        For the foregoing reasons, the petition for review is

10   DENIED.   All pending motions and applications are DENIED and

11   stays VACATED.

12                                 FOR THE COURT:
13                                 Catherine O’Hagan Wolfe,
14                                 Clerk of Court




                                    6